UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 March11, 2013 Date of Report (Date of earliest event reported) BALLANTYNE STRONG,INC. (Exact name of registrant as specified in its charter) Delaware 1-13906 47-0587703 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File No.) Identification Number) 13arkway, Suite 400 Omaha, Nebraska (Address of principal executive offices) (Zip Code) (402) 453-4444 (Registrants telephone number including area code) 4350 McKinley Street, Omaha, Nebraska 68112 (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Form8-K Item 2.02 Results of Operations and Financial Condition Ballantyne Strong,Inc. (the Company) issued a press release on March11, 2013 with earnings information for the Companys quarter and year ended December31, 2012. The press release is furnished with this Form8-K as Exhibit99.1. Item 9.01 Financial Statements and Exhibits (d)Exhibits. 99.1 Press Release with earnings information, dated March11, 2013, issued by the Company. The information contained in this Current Report under Item 2.02, including the exhibit referenced in Item 9.01, is being furnished pursuant to Item 2.02 Results of Operations and Financial Condition of Form8-K and, as such, shall not be deemed to be filed for the purposes of Section18 of the Securities and Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. The information in Item 2.02 of this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BALLANTYNE STRONG,INC. Date: March11, 2013 By: /s/ MARY A. CARSTENS Mary A. Carstens Treasurer and Chief Financial Officer 2 EXHIBITINDEX Exhibit No. Description Press Release of Ballantyne Strong, Inc., dated March 11, 2013, reporting the Companys financial results for the fiscal quarter ended December31, 2012. 3
